Citation Nr: 0305660	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
June 11, 2001?  

(The question "what evaluation is warranted for a left ankle 
disorder, status post arthroscopies, from June 11, 2001," 
and the associated issue of whether a 10 percent evaluation 
is warranted for multiple noncompensable service-connected 
disorders pursuant to 38 C.F.R. § 3.324 (2002), will be the 
subject of a later decision.  )


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1995 to 
June 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in pertinent part granting service connection for 
bilateral hearing loss and assigning a noncompensable rating 
for that disorder.  The case was certified to the Board by 
the Roanoke, Virginia RO.

The Board is undertaking additional development on the 
appealed question, "what evaluation is warranted for a left 
ankle disorder, status post arthroscopies, from June 11, 
2001?"  This additional development is pursuant to authority 
codified at 38 C.F.R. § 19.9 (a)(2) (2002).  When the 
development is completed, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903 (2002).  
Pending this development, Board adjudication of the 
associated issue of whether a 10 percent evaluation is 
warranted based on multiple noncompensable service-connected 
disorders, pursuant to 38 C.F.R. § 3.324, is deferred.  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

The veteran in an April 2002 VA Form 9 impliedly raised the 
issue of entitlement to service connection for tinnitus.  
That claim is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has Level I auditory acuity in each ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met from June 11, 2001.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provided him in developing his claim, in a 
January 2003 letter issued by the Board specifically 
addressing applicability of the VCAA to his claim.  He was 
afforded the opportunity of a hearing, though he declined 
that opportunity in a VA Form 9 submitted in April 2002.  He 
was afforded a VA examination in April 2001 addressing his 
hearing loss, and the veteran's service medical records were 
associated with the claims folder and were reviewed as part 
of the evidentiary record supportive of the claim.  In the 
January 2003 letter the veteran was also requested to 
identify any additional records that may assist him in 
furtherance of his claim.  He did not reply to that request. 

By the January 2003 letter issued by the Board, and by a 
statement of the case issued by the RO in July 2001, the 
veteran has been notified of the evidence that has been 
obtained by VA and that which he must obtain in furtherance 
of his claim.  Because no additional evidence has been 
identified as available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, as noted above, the veteran was specifically notified 
in the January 2003 letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence.  He has not identified any other evidence that is 
not now of record.  Thus, in the absence of the veteran 
identifying additional evidence that is not currently of 
record, the Board finds that providing further notice of what 
the veteran has already been informed of would be an 
inappropriate expenditure of already scarce resources.  The 
duty to assist and notify the veteran have been satisfied.  
38 U.S.C.A. § 5103A.

Hearing Loss

Service connection is currently in effect for bilateral 
hearing loss, and that is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.

The law provides, however, that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The rating assigned in this case is from the initial rating 
following the grant of service connection.  As such, the 
Board's decision encompasses the period since June 11, 2001, 
and will consider whether "staged ratings" are for 
application during any part of the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

At the veteran's service separation examination conducted in 
April 2001, upon the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
10
15
55
65
36
LEFT
5
10
10
35
40
24

Upon VA authorized audiological evaluation in April 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
10
15
55
65
36
LEFT
5
10
10
35
40
24

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran had a notch of mild 
sensorineural hearing loss starting at 3000 hertz on the 
left, and moderate to moderately severe high frequency 
sensorineural hearing loss on the right.  Speech recognition 
was excellent in both ears.  

The veteran in his VA Form 9 complained that speech 
recognition test results were invalid because the testing was 
done without background noise, whereas his work post service 
involved working as a salesperson with background noise.  He 
further complained that tinnitus appreciably interfered with 
his hearing.  In this regard, a separate rating may be 
assigned for tinnitus, and a claim for service connection for 
tinnitus has been referred to the RO in the introduction to 
this decision.  

Further, the VA hearing test was conducted as authorized for 
VA rating purposes, and questions of the test's legitimacy 
cannot be addressed in the individual case, particularly 
since ratings are determined based on mechanical application 
of the rating tables once a valid hearing test has been 
obtained.  Lendenman.  The Board notes that the results found 
upon VA testing were consistent with those found upon service 
separation examination in April 2001.

Applying the rating tables, the veteran has Level 1 auditory 
acuity in each ear, resulting in assignment of a 
noncompensable disability rating for his bilateral hearing 
loss.  38 C.F.R. §  4.85, Diagnostic Code 6100.  While the 
veteran has complained that he has difficulty hearing at 
times, the Board is not at liberty to provide a higher 
schedular rating where one is not warranted by the hearing 
examinations.  Pure tone detection and speech recognition as 
demonstrated on authorized VA audiology examinations show the 
absence of a compensable hearing loss.  The preponderance of 
the evidence is against the claim for a compensable rating, 
and, therefore, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under the Fenderson doctrine, consideration of whether a 
staged initial rating is warranted.  In this case, it is the 
conclusion of the Board that a noncompensable rating should 
be assigned from June 11, 2001, with no staged ratings.  The 
veteran was afforded a VA examination in April 2001, shortly 
before his separation from service, and the claims folder is 
devoid of medical evidence indicating a change in the 
veteran's hearing loss during the brief period between that 
examination and the present.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

